Citation Nr: 0506447	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  98-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for right leg 
disability.

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for a heart disability 
with fatigue and hypertension.  

4.  Entitlement to service connection for chronic sinusitis.  

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to service connection for residuals of an eye 
injury to include glaucoma.

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder to include Post-Traumatic Stress 
Disorder (PTSD).  

9.  Entitlement to service connection for residuals of a head 
injury.  

10.  Entitlement to service connection for residuals of a 
nose injury.  

11.  Entitlement to service connection for a cervical spine 
disability.  

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
flexion contracture of the right elbow.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for leg 
length discrepancy. 

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scoliosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and February 2000 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a personal 
hearing at the RO in June 2003.  A request for a Board 
hearing was also received, but subsequently withdrawn.

The issues of entitlement to service connection for low back 
disability, for left shoulder disability, for glaucoma, for 
headaches, for residuals of head injury, and for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right leg disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right leg disability otherwise related to such 
service. 

2.  Heart disability with fatigue and hypertension was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is heart disability with fatigue 
and hypertension disability otherwise related to such 
service. 

3.  Chronic sinusitis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
sinusitis disability otherwise related to such service.  

4.  Any injury to the nose during the veteran's active duty 
service was acute in nature and had resolved by the time of 
the veteran's discharge from service.

5.  Cervical spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a cervical spine disability otherwise related to such 
service.  

6.  Service connection for flexion contracture of the right 
elbow was denied by a March 1983 rating decision; a notice of 
disagreement was not received to initiate an appeal. 

7.  In July 1997, the veteran submitted a claim of 
entitlement to service connection for flexion contracture of 
the right elbow.  

8.  Evidence received since the March 1983 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for flexion contracture of 
the right elbow, is cumulative and redundant, and is not so 
significant that it must be considered in order to fully 
decide the merits of the claim.  

9.  Service connection for leg length discrepancy was denied 
by a March 1983 rating decision; a notice of disagreement was 
not received to initiate an appeal. 

10.  In July 1997, the veteran submitted a claim of 
entitlement to service connection for leg length discrepancy.  

11.  Evidence received since the March 1983 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for leg length discrepancy, 
is cumulative and redundant, and is not so significant that 
it must be considered in order to fully decide the merits of 
the claim.  

12.  Service connection for congenital back abnormality was 
denied by a March 1983 rating decision; a notice of 
disagreement was not received to initiate an appeal. 

13.  In July 1999, the veteran submitted a claim of 
entitlement to service connection for scoliosis.  

14.  Evidence received since the March 1983 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for scoliosis, is 
cumulative and redundant, and is not so significant that it 
must be considered in order to fully decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  Right leg disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Heart disability with fatigue and hypertension was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 
  
3.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 
  
4.  Residuals of a nose injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

5.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 

6.  The March 1983 rating decision which denied entitlement 
to service connection for flexion contracture of the right 
elbow is final.  38 U.S.C.A. § 7105(c) (West 2002).

7.  The evidence received since the March 1983 rating 
decision denying service connection for flexion contracture 
of the right elbow is not new and material, and the claim for 
that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

8.  The March 1983 rating decision which denied entitlement 
to service connection for leg length discrepancy is final.  
38 U.S.C.A. § 7105(c) (West 2002).

9.  The evidence received since the March 1983 rating 
decision denying service connection for leg length 
discrepancy is not new and material, and the claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

10.  The March 1983 rating decision which denied entitlement 
to service connection for scoliosis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

11.  The evidence received since the March 1983 rating 
decision denying service connection for scoliosis is not new 
and material, and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection as well as the 
requirements for reopening claims subject to prior final 
denials.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, letters dated in April 2001, 
June 2001 and March 2004 collectively furnished notice to the 
veteran of the types of evidence necessary to substantiate 
his claims as well as the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the VCAA letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, except with regard to the issues addressed in 
the remand section of this decision, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  All 
available pertinent records, service, private, and VA, have 
been obtained.  The Board notes that there have not been VA 
examinations with regard to several claims.  However, the 
service medical records constitute sufficient competent 
evidence to allow for review and decision as to these claims.  
Even assuming that the veteran has any of current 
disabilities addressed on the merits in the following 
decision, any attempt to obtain medical opinions at this 
point would be purely speculative in light of the complete 
lack of persuasive evidence of inservice symptoms and a lack 
of evidence of a continuity of symptoms for many years after 
service.  The record as it stands includes sufficient 
competent evidence to decide these claims.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
these claims. 

Service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and cardio-vascular renal disease including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for right leg disability.

The Board notes at the outset that the RO has certified two 
issues involving the legs.  The issue of leg length 
discrepancy is separately addressed.  At this point, the 
Board is only considering right leg disability separate and 
apart from any right leg length discrepancy in relation to 
the left leg length. 

There is no evidence of the presence of a chronic right leg 
disability documented in the service medical records.  There 
is one reference to a leg problem at the time of the July 
1975 enlistment examination.  However, the veteran denied all 
pertinent symptom logy a the time he completed a July 1975 
Report of Medical History.  He did indicate that he had had a 
prior operation on right ankle.  With the exception of 
annotations concerning leg length discrepancy which is the 
subject of a separate claim, the remaining service medical 
records were silent as to complaints of, diagnosis of, or 
treatment for a right leg disability.  This includes clinical 
examinations conducted in August 1977, December 1982, and the 
January 1983 exit examination.  No right leg complaints 
(other than in relation to leg length) were noted on the 
Report of Medical History completed by the veteran in January 
1983.  No separate disability of the right leg was noted on 
clinical examination. 

The first post-service evidence of the presence of a right 
leg disability is included in a July 1997 clinical record.  
At that time, the veteran reported that he injured his right 
leg in the military and was on 20% disability.  Physical 
examination revealed decreased motion in the right ankle, 
decreased strength in the right arm and leg and atrophy of 
the right leg.  It was noted that the veteran was requesting 
a letter for his VA claim.  A right leg disability was not 
diagnosed.  

In his May 1998 substantive appeal, the veteran reported that 
he injured his leg during basic training.  However, the 
service medical records do not support this assertion.  There 
is also no evidence of continuity of symptomatology of a 
right leg disability from the time of the veteran's discharge 
to the present.  The Board finds that the preponderance of 
the evidence is against entitlement to right leg disability.  
Any current right leg disability is not shown to be related 
to the veteran's active duty service. 

Entitlement to service connection for heart disability with 
fatigue and hypertension.

The Board also finds that service connection is not warranted 
for a heart disability with fatigue to include hypertension.  
The service medical records were silent as to complaints of, 
diagnosis of, or treatment for any cardiac problems.  Service 
medical records do show some elevated blood pressure 
readings, but hypertension was never diagnosed.  The Board 
believes this significant in that it shows that trained 
medical personnel were of the opinion that the elevated 
readings were not suggestive of hypertension.  At the time of 
the exit examination in July 1983, blood pressure was 
recorded as 130/80.  When the veteran completed a Report of 
Medical History in January 1983, the veteran expressly denied 
heart trouble, or high or low blood pressure.  The veteran's 
heart was clinically evaluated as normal at that time.  

There is also no competent evidence of the presence of 
hypertension within one year of discharge which would allow 
for a grant of service connection on a presumptive basis.  
The first evidence of the presence of hypertension was in 
1997.  

The only evidence of record indicating that the veteran had a 
heart problem during active duty is his own testimony.  The 
veteran testified in June 2003 that he was treated during 
active duty for a heart condition when he was in Berlin.  He 
was stressed and fatigued at that time.  The veteran's 
statements in this regard are inconsistent with the history 
he reported at the time of the January 1983 discharge 
examination.  The Board also notes that the veteran did not 
mention any cardiovascular problems when he filed his initial 
claim for service connection based on other disorders in 
February 1983.  The preponderance of the evidence is against 
the veteran's heart disability claim.   



Entitlement to service connection for sinusitis.

Although a March 1980 service medical record documents 
complaints of sinus congestion, it appears that this symptoms 
was associated with what was reported to be an upper 
respiratory infection.  Sinusitis was not diagnosed.  The 
service medical records do not reflect any diagnosis of 
sinusitis.  The records evidence treatment for upper 
respiratory infections, but sinusitis was not reported.  At 
the time of the veteran's January 1983 discharge examination, 
the veteran expressly denied sinusitis and clinical 
examination revealed his sinuses to be normal.  

In sum, the preponderance of the evidence is against a 
finding that chronic sinusitis was manifested during service.  
There is also no persuasive of any continuity of 
symptomatology after service to otherwise suggest a link to 
service.  In sum, any current chronic sinusitis is not 
causally related to the veteran's active duty service. 

Entitlement to service connection for residuals of a nose 
injury.

There is no supporting evidence of a nose injury during 
active duty.  The service medical records are silent as to 
complaints of, diagnosis of, or treatment for a nose injury.  
The veteran testified that his nose was injured when a jack 
slipped and a lug nut hit him the face.  He alleged that it 
hit him in the nose and eye.  However, the service medical 
records reveal that he was hit above the right eye in October 
1978.  The diagnosis was contusion to right forehead.  No 
complaints or clinical findings related to any injury to the 
nose were reported.  The veteran's current contentions are 
therefore inconsistent with the contemporaneous medical 
records.  His current contentions are also inconsistent with 
the fact that he reported no nose trouble at the time of his 
January 1983 discharge examination, and his nose was 
clinically evaluated as normal at that time.  In sum, the 
evidence of record is against the veteran's nose injury 
claim.  The Board also notes that he did not mention any nose 
injury when he filed his initial claim for other disabilities 
in February 1983.  This suggests that the veteran did not 
believe at that time that he had any nose disability related 
to service as it would be reasonable to assume that he would 
have included such a disorder in his initial service 
connection claim. 

Entitlement to service connection for a cervical spine 
disability.

There was no evidence of a cervical spine disability in the 
service medical records.  In April 1977 the veteran was 
involved in motor vehicle accident and struck his head.  He 
saw stars but was not knocked unconscious.  There was no 
indication of a neck injury.  In May 1980, the veteran had a 
bump on head with short pain.  Again there was no indication 
of a neck injury.  Clinical examinations conducted in August 
1977 and December 1982 as well as the January 1983 exit 
examination did not result in any findings of a cervical 
spine disability.  No pertinent abnormalities were noted on 
the Report of Medical History completed by the veteran in 
January 1983.  His neck and spine were clinically evaluated 
as normal at that time. 

There is post-service evidence of the presence of a cervical 
spine disability, but this evidence indicates that the 
problem began after an on-the-job accident in 1990 or 1991.  
Clinical records dated in August 1996, September 1996, and 
August 1997 indicate that the veteran was hit in the head and 
neck with a log in 1990 or 1991.  

A March 1998 VA clinical record reveals the veteran reported 
that he injured his neck in 1983.  However, as already noted, 
this is not supported by the service medical records.  It is 
apparent that the notation is based entirely on the veteran's 
reported medical history.  A mere recitation of the veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. 
App. 406 (1995) (unenhanced medical information recorded by a 
medical examiner).

The veteran testified in June 2003 that he was involved in a 
truck accident during basic training when he injured his 
neck.  He testified that he was seen by a physician in 1979.  
The veteran's assertion of the presence of a motor vehicle 
accident is supported by the service medical records.  
However, there is no evidence at all that this accident nor 
any other incident of active duty service resulted in any 
chronic injury to the neck.  

The veteran also testified that he was informed that his neck 
was broken.  He also referenced the presence during active 
duty of a slight hairline fracture in the neck.  The Board 
notes there is no evidence in the service medical records of 
any hairline fracture to the cervical spine.  

There are several letters in the claims file from the 
veteran's private physician indicating that she had been 
treating the veteran since April 1997 for chronic neck and 
back pain.  In August 1999, this physician opined that the 
veteran had low back problems that were caused or contributed 
to by his military service.  The Board finds it significant 
that the physician did not link any cervical spine disability 
to active duty at the same time she linked the low back 
disability to active duty despite the fact that she was 
simultaneously treating the veteran for both neck and back 
pain.  

In sum, the preponderance of the evidence is against the 
veteran's cervical spine disability claim. 

New and material criteria

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case as the veteran's current attempt to reopen the 
claims of entitlement to service connection for a right elbow 
disability and for leg length discrepancy was filed in July 
1997.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been received to reopen 
the claim of  entitlement to service connection for flexion 
contracture of the right elbow.

A September 1975 service medical record notes that the 
veteran had a decreased range of motion in the right elbow 
since birth.  He was unable to fully extend his right elbow.  
A flexion contracture was reported.  The assessment was 
multiple congenital problems.  The assessment was flexion 
contracture.  Other service medical records note the presence 
of a reduced range of motion in the elbow due to a congenital 
disability.   

The RO denied service connection for contracture of the right 
elbow in a March 1983 rating decision.  The RO found at that 
time that the disability was a congenital or development 
disability which existed prior to service and was not 
aggravated by service.  The veteran was informed of this 
decision the same month.  He did not initiate an appeal with 
a timely notice of disagreement, and the decision became 
final.  38 U.S.C.A. § 7105(c). 

The only pertinent evidence which was received subsequent to 
the March 1983 rating decision is the veteran's allegations, 
included in his May 1998 substantive appeal, that he injured 
his elbow during basic training and not prior to military 
service.  This evidence is redundant in that the veteran had 
implicitly alleged at the time he submitted his original 
claim that he had injured his elbow during active duty.  

Clinical records were received subsequent to the March 1983 
rating decision but these do not address any problems with 
the veteran's right elbow.  

The Board finds that the evidence received subsequent to the 
March 1983 decision does not bear directly and substantially 
upon the claim for service connection for flexion contracture 
of the right elbow; is cumulative and redundant; and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for flexion 
contracture of the right elbow is not reopened.  38 U.S.C.A. 
§ 5108.

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for leg length 
discrepancy.

A September 1976 service medical record notes a 1/4 to 3/4 inch 
shortening of left leg due to pelvic tilt to the left.  A 
separate record dated in September 1976 includes a notation 
of leg length discrepancy.  The assessment was multiple 
congenital problems.  

The RO denied service connection for leg length discrepancy 
in a March 1983 rating decision.  The RO found at that time 
that disability was a congenital or development disability 
which existed prior to service and was not aggravated by 
service.  The veteran was informed of the decision the same 
month.  He did not appeal and the decision is final.  

The pertinent evidence which was received subsequent to March 
1983 rating decision consists of the veteran's testimony at a 
June 2003 hearing.  At that time, he reported that the leg 
length discrepancy existed prior to service, but was 
aggravated by marching and running during service.  He 
reported he sought treatment in sick call.  He also testified 
that his leg was shortened during active duty when he was 
hurt during basic training.  The Board notes the veteran's 
representative argued that the veteran's leg was short prior 
to active duty.  The veteran testified he was informed at a 
military hospital that one leg was short.  He testified that 
he was involved in a truck accident.  His leg wasn't broken, 
but he testified that he had a mild concussion and went 
hysterical.  This evidence is redundant in that the veteran 
implicitly had alleged at the time he submitted his original 
claim that he had problems with leg length discrepancy during 
active duty.  

Clinical records were received subsequent to the March 1983 
rating decision but these do not address any problems with 
the veteran's leg length discrepancy.  

The Board finds that the evidence received subsequent to the 
March 1983 decision does not bear directly and substantially 
upon the claim for service connection for leg length 
discrepancy; is cumulative and redundant; and, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for leg length discrepancy 
is not reopened.  38 U.S.C.A. § 5108.

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for scoliosis.

As with the right elbow disorder and leg length discrepancy 
disorder, the Board finds that the veteran's underlying claim 
for scoliosis has not been reopened.  The RO denied this 
claim in the March 1983 rating decision, referring to the 
disorder at that time as an "abnormal spine."  The 
underlying reason for the denial was that the disorder was 
congenital.  There has been no competent evidence received 
since the March 1983 rating decision addressing this 
findings.   The veteran's assertions are merely repetitive of 
what he was essentially claiming in connection with the 1983 
claim, and to the extent that his statements and testimony 
may be medical in nature, the veteran as a layperson is not 
competent to make such a medical assertion.  The veteran's 
scoliosis claim has not been reopened.  

The Board notes that a separate claim for back disability is 
addressed in the remand section of this decision. 




ORDER


Service connection for right leg disability is not warranted.  
Service connection for a heart disability with fatigue and 
hypertension is not warranted.  Service connection for 
chronic sinusitis is not warranted.  Service connection for 
residuals of a nose injury is not warranted.  Service 
connection for cervical spine disability is not warranted.  
New and material evidence has not been received to reopen a 
claim of entitlement to service connection for flexion 
contracture of the right elbow.  New and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for leg length discrepancy.  New and 
material evidence has not been received to reopen a claim of 
service connection for scoliosis.  To this extent, the appeal 
is denied. 


REMAND

Low Back Disability

The veteran has claimed entitlement to service connection for 
a low back disability.  He provided testimony indicating that 
he injured his back lifting ammunition and also that he 
injured his back during a motor vehicle accident when his 
truck hit a motorcycle, and he was somehow thrown from the 
truck and then thrown back into the truck which burst into 
flames.  The Board notes the veteran reported he was driving 
a truck at the time he hit the motorcycle.  

The service medical records indicate that in July 1976, the 
veteran complained of low back pain due to lifting.  The 
diagnosis was low back pain.  The majority of the remaining 
service medical records are silent as to complaints of, 
diagnosis of, or treatment for low back problems including 
clinical examinations conducted in August 1977 and December 
1982.  Clinical examination of the spine at the time of the 
January 1983 exit examination only revealed scoliosis.  
However, on the Report of Medical History the veteran 
completed in January 1983, he indicated that he had or had 
had recurrent back pain.  An annotation to this report 
indicates that the veteran had low back pain due to 
mechanical problems with his leg length discrepancy.  

There is also evidence of the current existence of low back 
disability.  In August 1999, a private physician reported 
that she had been treating the veteran since April of 1997.  
The physician indicated that she had reviewed the service 
medical records from 1975-1983 which included references to 
low back pain.  Physician noted that the veteran had informed 
her that he did not have any problems with back pain prior to 
military service.  In physician's opinion, military service 
likely caused or contributed to back problems.  

The Board further notes, however, that there is evidence of 
an intervening accident between the time of the veteran's 
discharge and the presence of current low back disability.  
Private medical records dated in July 1996, April 1997, and 
September 1997 all reference cervical and lumbar spine 
injuries which occurred in 1990 or 1991.  There was also 
indication that the veteran had received workers compensation 
in the past.  It is not apparent if the physician who 
provided the August 1999 letter had access to and reviewed 
the veteran's complete medical file when forming her opinion.  
The physician also did not address the affect, if any, of the 
leg length discrepancy noted in the records.  As noted above, 
the Board found that new and material had not been submitted 
to reopen the claim of entitlement to service connection for 
leg length discrepancy.  There are annotations in the medical 
records which attribute the veteran's back pain to this leg 
length discrepancy.  

Based on the above, the Board finds a VA examination is 
required, by an appropriately qualified health care 
professional who has access to and has reviewed the veteran's 
complete medical file.  In connection with this examination, 
the Board also finds that an attempt should be made to obtain 
any records for the 1990 or 1991 on-the-job injury and any 
resulting records from the veteran's workman's compensation 
claim.  



Left Shoulder Disability

The veteran testified that he injured his left shoulder in 
April 22, 1977 in a motor vehicle accident with a motorcycle.  
In January 1983, the veteran completed a Report of Medical 
History indicating that he had or had had a painful or trick 
shoulder or elbow.  There was an annotation indicating that 
the veteran had left shoulder pain for last eight months.  
There is some evidence of record of a current left shoulder 
problem.  An August 1997 private clinical record includes the 
assessment of left shoulder pain which could be impingement 
syndrome versus overuse syndrome.  As there is some evidence 
of the presence of a left shoulder disability at the time of 
his discharge and there is evidence of the current existence 
of left shoulder disability, the Board finds a VA examination 
is required in order to determine if there is an etiologic 
link between the two.  

Residuals of an Eye Injury, to include Glaucoma.

The veteran has claimed entitlement to service connection for 
residuals of an eye injury to include glaucoma.  The service 
medical records reveal that in October 1978, the veteran 
struck was struck above his right eye.  Diagnosis at that 
time was contusion to right forehead.  He testified in June 
2003 that he was injured during service when a lug nut flew 
up and struck him in the face around the eye area.  The 
veteran also testified that a private health care provider 
diagnosed glaucoma and he seemed to indicate that this was 
linked to his active duty injury.  The Board finds an attempt 
should be made to obtain the treatment records confirming the 
veteran's testimony.  He should also be afforded a VA 
examination to determine if he currently experiences any 
residuals of an eye injury as a result of the 1978 accident.  

Headaches and Residuals of a Head Injury

The veteran has claimed entitlement to service connection for 
headaches and for residuals of head injuries.  He testified 
that he injured his head in a motor vehicle accident while on 
active duty.  The service medical records indicate that in 
April 1977, the veteran was involved in motor vehicle 
accident and struck his head.  He saw stars but was not 
knocked unconscious.  In October 1978, he was struck above 
his right eye.  A record dated in May 1980 reveals the 
veteran had a bump on the head at that time with pain.  He 
completed a Report of Medical History in January 1983, 
indicating that he had or had had headaches.  It was noted 
that the veteran reported that he had had headaches every 
week.  As noted above, however, there is also evidence in the 
claims file of a post-service injury to the head and neck 
which occurred in 1990 or 1991 and these records are being 
sought.  The Board finds a VA examination is required to 
determine if the veteran current had headaches or any 
residuals of a head injury including headaches which was 
linked to active duty in any way.  

Psychiatric Disability to include PTSD

The veteran has also claimed entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.  In September 1999, he reported that his stressor was a 
motor vehicle accident where a civilian was killed and the 
vehicle caught fire.  In June 2003, he testified that his 
stressor was a motorcycle accident when rider was killed.  He 
also reported that he had been diagnosed with PTSD by a Dr. 
McNeal in Ft. Worth, Texas.  The Board notes that an in-
service accident is documented in the service medical 
records.  The Board finds the claim must be remanded in order 
to obtain Dr. McNeal's records and to afford the veteran a 
PTSD examination.  

According the above issues are hereby REMANDED for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability, eye problems and psychiatric 
disabilities since his discharge from 
active duty.  After securing the 
necessary release, the RO should obtain 
these records.  The Board is particularly 
interested in obtaining any treatment 
records from an on-the-job injury in 1990 
or 1991 and any resulting records from 
the veteran's workman's compensation 
claim as well as the records from the 
private health care provider who noted 
the presence of glaucoma and also the 
records from Dr. McNeal in Ft. Worth, 
Texas which pertain to treatment for 
PTSD.  

2.  The veteran should be scheduled for a 
VA spine examination to ascertain the 
nature and etiology of the claimed low 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After examining the 
veteran and reviewing the claims file (to 
include service medical records and all 
evidence of low back complaints and 
findings since discharge from service), 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran suffers 
from a current chronic low back 
disability which is causally related to 
the low back complaints noted during 
service.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any left shoulder 
disability found on examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special studies and 
tests should be accomplished.  After 
examining the veteran and reviewing the 
claims file (to include service medical 
records and all evidence of left shoulder 
complaints and findings since discharge 
from service), the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the veteran suffers 
from a current chronic left shoulder 
disability which is causally related to 
any left shoulder complaints noted during 
service.  

4.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of any residuals 
of a head injury and/or headaches and/or 
an eye disability found on examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special studies and 
tests should be accomplished.  After 
examining the veteran and reviewing the 
claims file (to include service medical 
records), the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran 
suffers from current chronic residuals of 
a head injury including headaches an eye 
problem and/or glaucoma which is causally 
related to the in-service accident noted 
during service or to any other incident 
of active duty service.  

5.  The veteran should also be scheduled 
for a VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
current psychiatric disorders should be 
reported.  If the veteran suffers from 
PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not due to any inservice motor 
vehicle accidents.  

6.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether the 
benefits sought regarding the issues on 
remand can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case addressing all of the issues on 
appeal, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


